Citation Nr: 0110563	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her father


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal. A notice of disagreement was received in 
September 1998, a statement of the case was issued in March 
1999, and a substantive appeal was received in July 1999.  
The veteran appeared and testified at a February 2001 hearing 
before the undersigned Board Member sitting at the RO.  


FINDINGS OF FACT

1.  By rating decision in August 1987, a claim by the veteran 
for entitlement to service connection for depression was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination. 

2.  Evidence received since the August 1987 rating decision 
is so significant that it must be considered to fairly 
consider the merits of the veteran's claim. 

3.  Psychiatric disability variously diagnosed as major 
depression with psychotic features and/or schizoaffective 
disorder, was manifested either during the veteran's active 
military service or within one year of discharge from 
service.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision which denied entitlement 
to service connection for depression is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

2.  New and material evidence has been received in connection 
with the veteran's claims of entitlement to service 
connection for an acquired psychiatric disability, and the 
veteran's claim for this benefit has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  Psychiatric disability, variously diagnosed as major 
depression with psychotic features and/or schizoaffective 
disorder, was incurred in, or may be presumed to have been 
incurred in, the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1137, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record reveals that the veteran was 
discharged from service in January 1986.  Later that year, the 
veteran filed a compensation claim for, among other things, 
emotional stress.  By rating decision in August 1987, the RO 
(in part) denied entitlement to service connection for 
depression.  The veteran and her representative were notified 
of that determination and furnished notice of appellate rights 
and procedures, but a notice of disagreement was not filed to 
initiate an appeal.  Accordingly, the August 1987 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

However, applicable law provides that a claim which is the 
subject of a prior final determination may nevertheless be 
reopened, and the former disposition of the claim reviewed, if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  In January 1998, the veteran filed a 
compensation claim for a psychosis.  It appears that the RO 
viewed this claim as separate from the one addressed in the 
1987 rating decision and thus proceeded to deny the claim on 
the merits.  The present appeal ensued. 

However, after reviewing the record, the Board believes that 
the 1998 claim should be viewed as a request to reopen the 
prior claim.  Although the RO did not undertake a new and 
material evidence analysis, the Board is of the opinion that a 
remand is not necessary since the question of whether new and 
material evidence has been received to reopen the claim is a 
question that must be addressed by the Board regardless of the 
RO's action since it goes to the Board's jurisdiction to 
adjudicate the underlying merits of the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Because the judicial appeal process has 
not yet been concluded with regard to the issues before the 
Board, the veteran he must be afforded the benefit of this 
new legislation.  See  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

It appears that the August 1987 denial was based, in part, on 
the fact that there was no medical evidence of an acquired 
psychiatric disability.  The record shows that a VA 
examination was scheduled in connection with that claim, but 
the veteran failed to report.  Evidence received since August 
1987 includes numerous medical records clearly documenting a 
psychiatric disorder which has been described by several 
examiners as major depression with psychotic features.  Such 
evidence is clearly new and material, and the veteran's claim 
has been reopened.  

At this point the Board notes that the claims file includes 
various private and VA medical reports in addition to the 
veteran's service medical records and evidence received in 
connection with the earlier claim.  It does not appear that a 
VA examination has been conducted and there does not appear 
to be a VA etiology opinion of record.  As a general rule, 
such deficiencies would require a remand under the Veterans 
Claims Assistance Act of 2000.  However, in view of the 
Board's decision in this case, there is no detriment to the 
veteran by proceeding with a merits analysis despite the lack 
of a VA examination and etiology opinion.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, service medical records show that the 
veteran's psychiatric status was clinically evaluated as 
normal on entrance examination in October 1978.  Service 
medical records do include numerous references to 
emotional/psychiatric complaints and findings.  It appears 
that many of these were considered by military medical 
personnel to be associated with an eating disorder, a 
personality disorder or alcohol abuse.  However, it is 
significant that depression was noted on several occasions.  
Even more significant is the fact that when the veteran was 
seen in March 1985, she admitted to past auditory 
hallucinations.  Although the veteran's psychiatric status 
was clinically evaluated as normal at the time of separation 
examination in January 1986, the Board finds it of 
significance that she voiced complaints of depression or 
excessive worry at that time.  The Board further notes that a 
history of emotional problems (along with an eating disorder 
and alcohol abuse) was noted on separation examination.  The 
examiner commented that the veteran was able to distinguish 
between right and wrong, but no explanation of the reason for 
feeling that such an opinion was necessary was provided.  At 
any rate, the Board finds that psychiatric symptomatology was 
manifested during service although a medical diagnosis of 
psychiatric disability was not made. 

Post-service medical evidence includes an August 1986 VA 
record which documents a consultation, apparently on referral 
from an emergency room, for bulimia.  The consultation report 
noted certain questionable delusions which were described as 
thinly veiled.  The examiner commented that the preoccupation 
might "be the beginning of a psychosis," but the veteran 
was not psychotic/suicidal/homicidal at that time.  

In May 1987, the veteran was involuntarily admitted to a 
private medical facility by her parents for suicidal threats.  
The private hospital diagnosis was reported to be major 
depression with suicidal intention.  She was transferred to a 
VA medical facility in June 1987.  The VA hospital diagnosis 
was borderline personality disorder.   

Additional evidence of record includes a September 1988 
medical record which documents a visit by the veteran with a 
request for a antidepressant.  The examiner commented after 
talking to the veteran that he thought she was "a little 
beyond an antidepressant."  It was suggested that she go to 
a mental health clinic.  The examiner also commented that he 
didn't think the veteran was psychotic, but had some 
questionable suicidal tendencies.  

Social Security Administration records document a finding of 
disability due to a primary diagnosis of schizoaffective 
disorder beginning in 1993.  Other private records show 
treatment at age 15 for problems apparently due to drug use.  
The veteran was not felt to be psychotic at that time.  

Based on the above-cited items of evidence and the sworn 
testimony offered by the veteran and her father, the Board 
finds that the veteran's current psychiatric disability, 
variously diagnosed as major depression with psychotic 
features and/or schizoaffective disorder, was either first 
manifested during her military service or was manifested to 
the requisite degree within one year of discharge from 
service.  While some evidence refers to pre-service 
psychiatric treatment, it would appear that such treatment 
was due to drug use and no psychiatric disorder was detected 
at that time.  At any rate, no psychiatric disorder was noted 
at the time of entrance into service and the veteran is 
entitled to the presumption of soundness.  38 C.F.R. 
§ 3.304(b).  While service medical personnel did not 
diagnosis a psychiatric disorder, it appears from service 
medical records that psychiatric symptomatology was 
manifested.  In August 1986, within a year of discharge from 
service, psychiatric symptoms were noted by a VA examiner who 
commented that such symptoms could be the beginning of a 
psychosis.  Major depression was diagnosed in 1987, and 
medical records dated in 1988 and then in the early 1990's 
document continuing psychiatric disability.  The Board 
believes that this evidentiary record supports a grant of 
service connection.  It appears that the veteran's current 
psychosis, although variously diagnosed, was either first 
manifested during service or within a year of discharge.  In 
either case, service connection is warranted. 


ORDER

Entitlement to service connection for psychiatric disability, 
variously diagnosed as major depression with psychotic 
features and/or schizoaffective disorder, is warranted.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



